DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 05/01/2022. With this amendment, claims 24, 25 and 29 have been cancelled. Claims 41, 42 and 43 are new. Claims 21-23, 26-28, and 30-43 remain pending in the application. The amendment and cancellation of certain claims is not to be construed as a dedication to the public of any of the subject matter of the claims as previously presented. Applicant submits no new matter is added. A complete response to applicants remarks and an Office Action on the merits follows here below. 
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 05/01/2022, with respect to the rejection(s) of the claims under 35 U.S.C. 102 and 103, respectively have been fully considered. Therefore, the rejection(s) have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Mattes et al. (US 20070297657 A1); claims 21 and 39 and Sorenson et al. (US 20180101645 A1); claims 42 and 43 are forwarded here below. 
Claim Interpretation
It is noted that the applicant did not previously address the Claim Interpretations in the previous Office Action so they will be restated here below. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is are: 
“a mapping circuit” at independent claim 21 and its subsequent dependent claims (Claims 27, 33, 34). Similarly, “a regression circuit” at claim 22; Also at claim 22; “a classifier circuit”
At claim 35: “a mapping circuit”; 	At claims 36-39: “a mapping circuit”
At claim 41-43: “a mapping circuit”
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), and it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 21 and 39 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Mattes et al. (US 20070297657 A1).
Regarding Claim 21: (Currently Amended) Mattes discloses a quantification system (Refer to para [014]; “The invented system and method allow to quantify and visualize the motion of these objects with respect to the parts of the living entity, which can deform and move itself with respect to each other.”) comprising: at least one input configured to provide two input medical images (Refer to para [014]; “The motion is calculated from pairs of images corresponding to different points in time using semi-automatic steps to extract point sets (or binary images) and an automatic procedure to determine the motion and deformation of the point sets and to describe it quantitatively.”) and one location of interest in each of said input medical images that correspond to a same anatomical region (Refer to para [031]; “Our images may be 2D images but preferred 3D images. Before running the proper segmentation, we resample the image (we redefine the pixel lengths) in order to get an isotropic spatial resolution using an algorithm as and we extract an region of interest (ROI) containing the part of the image confined as small as possible such that it stills shows the complete reference object to be segmented. We extract the ROI as a rectangular box usually with manual interaction.”) and a mapping circuit configured to use training data to compute a direct quantification of change between said two input medical images from the at least one input (Refer to para [053]; “Measuring the change in the residual error .epsilon..sub.r after each registration step (coming with an increasing number of degrees of freedom) represents an elementary possibility to quantify the amount of morphological change of the stent-graft. Another possibility is based on the quantification of the motion vectors. They are derived as the vectors starting with the object to be analyzed in the common reference system after step 3 (for the total motion) or after step 4 (for the non-rigid motion) and the point in time for which the surface points are transformed during registration (which we call "moving point in time") and ending with the respective transformed point after non-rigid registration. The mean of the root mean square of the length of these vectors can be used for quantifying the motion and they can be used for visualizing the motion as shown in FIG. 6.”) wherein the two medical images are ordered by time and date associated with the medical images (Refer to para [028 and 033]; “Step 1 (extraction of surface points, kept in a point set, for the reference object(s) for each considered point in time)…In order to automate (i.e., to reduce the user interaction) the segmentation we can select a specific point in time (which will often be the first point in time available), segment the image for that point in time as described above, perform a grey value based rigid and non-rigid registration (SoF00) of this point in time to all other points in time, and transfer by the calculated transformations the positions of the seed points, of region(s) of interest, of extracted surface points or of the whole surface or segmented region to the images of the other points in time in order to initialize the segmentation for these images If we have more than two points in time the registration in the time sequence shall be performed with one of the methods as described in (MEF01).”).

Regarding Claim 39: (Currently Amended) Mattes discloses a method of quantifying a medical image in a quantification system (Refer to para [014]; “The invented system and method allow to quantify and visualize the motion of these objects with respect to the parts of the living entity, which can deform and move itself with respect to each other.”) the method comprising: providing two input medical images (Refer to para [014]; “The motion is calculated from pairs of images corresponding to different points in time using semi-automatic steps to extract point sets (or binary images) and an automatic procedure to determine the motion and deformation of the point sets and to describe it quantitatively.”) and one location of interest in each of said input medical images that correspond to a same anatomical region (Refer to para [031]; “Our images may be 2D images but preferred 3D images. Before running the proper segmentation, we resample the image (we redefine the pixel lengths) in order to get an isotropic spatial resolution using an algorithm as and we extract an region of interest (ROI) containing the part of the image confined as small as possible such that it stills shows the complete reference object to be segmented. We extract the ROI as a rectangular box usually with manual interaction.”) and computing a direct quantification of change between said two input medical images from the at least one input using training data by a mapping circuit of the quantification system (Refer to para [053]; “Measuring the change in the residual error .epsilon..sub.r after each registration step (coming with an increasing number of degrees of freedom) represents an elementary possibility to quantify the amount of morphological change of the stent-graft. Another possibility is based on the quantification of the motion vectors. They are derived as the vectors starting with the object to be analyzed in the common reference system after step 3 (for the total motion) or after step 4 (for the non-rigid motion) and the point in time for which the surface points are transformed during registration (which we call "moving point in time") and ending with the respective transformed point after non-rigid registration. The mean of the root mean square of the length of these vectors can be used for quantifying the motion and they can be used for visualizing the motion as shown in FIG. 6.”)  wherein the two medical images are ordered by time and date associated with the medical images (Refer to para [028 and 033]; “Step 1 (extraction of surface points, kept in a point set, for the reference object(s) for each considered point in time)…In order to automate (i.e., to reduce the user interaction) the segmentation we can select a specific point in time (which will often be the first point in time available), segment the image for that point in time as described above, perform a grey value based rigid and non-rigid registration (SoF00) of this point in time to all other points in time, and transfer by the calculated transformations the positions of the seed points, of region(s) of interest, of extracted surface points or of the whole surface or segmented region to the images of the other points in time in order to initialize the segmentation for these images If we have more than two points in time the registration in the time sequence shall be performed with one of the methods as described in (MEF01).”).

Claims 42 and 43 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Sorenson et al. (US 20180101645 A1).

Regarding Claim 42: (New) Sorenson discloses a method of quantifying a medical image in a quantification system (Refer to para [002]; “embodiments of the invention relate to medical image interpretation using artificial intelligence, iterative image processing engine training and a bi-directional interaction between an image processing engine results and a physician.”) the method comprising: providing two input medical images and one location of interest in each of said input medical images that correspond to a same anatomical region (Refer to para [035]; “when a first set of medical images associated with a particular clinical study is received from a medical data source, one or more image processing engines are invoked to process (e.g., recognizing shapes, features, trends in the images or other data or measurements) the medical images (or data, used synonymously in this application) according to a predetermined or machine learned suggested order for performing the engine operations that is configured for the particular type of imaging study. The image processing engines are configured to perform image processing operations to detect any abnormal findings of the medical images, or to optimize clinical workflow in accordance with the preferences or computer-observed working ways of the end-user (based on the system that they are using for interpretation, or in an end-user customized manner as part of the medical data review system functionality) and to generate a first result describing the abnormal findings or preferred presentation of the images and normal and/or abnormal findings.”) computing by a mapping circuit of the quantification system a direct quantification of change between said two input medical images from the at least one input using training data (Refer to para [061]; “An engine author can upload any image processing engine or e-suite through image processing server 110 to the application store 109 using its graphical interface such as web interface. Image processing server 110 can have a developer platform for one or more engine developers to update, change, train, machine-learn, or any combination thereof any of the engines on image processing server 110. The engines can be improved to detect the findings on a developer platform, for example, via training using machine-learning algorithms or via modifying a containerized version of a predict method for a given engine.”) outputting (Refer to para [054]; “Flagging may be available and accessible through one or several Representational State Transfer (restful) services, API's, notification systems or pushed to a third-party application or on image processing server, or the database(s) of the medical data review system. In one embodiment, flagging can be displayed or viewed in a 3D medical imaging software application (e.g., client applications 111-112). The engines and/or the e-suites can machine learn or be trained using machine tearing algorithms based on prior findings periodically such that as the engines/e-suites process more studies, the engines/e-suites can detect findings more accurately. In other words, the confidence level of detecting findings increases as more studies are processed. Based on the findings of the engines and/or e-suites, image processing server 110 can prioritize and sort study worklist based on, for example, type of findings, severity of findings, risk to patient health, or any combination thereof. This is the final output of the platform including a list of results and macro findings that can be used in the process of primary image interpretation, and any of these findings can be opened or further interrogated in terms of the underlying assumptions for adjustment or the quality of the image data or clinical data can be assessed for appropriateness and possible exchange or editing.”) both (i) a prediction of a change in a volume of a lesion (Refer to para [061]; “The engines can be improved to detect the findings on a developer platform, for example, via training using machine-learning algorithms or via modifying a containerized version of a predict method for a given engine. One way this approach can be accomplished is by aggregating data to improve a given engine and versioning the data used for iterative training assessment and the versioning of engine source code within a given software container or wrapper asynchronously, allowing distribution and updating of algorithms in use either in the cloud or which are in use remotely in a deployed containerized algorithm player software that is administered and governed by the actions of the end-users and algorithm/engine authors collaborating and working in the platform.” Also at para [134]; “Based on machine learning and/or deep learning, artificial intelligence finding can predict and/or generate findings for a specific user and/or group.”) and (ii) an output of raw volume data (Refer to para [090, 093, 094 and 096; “Time volume analysis tools may provide automated calculation of ejection fraction from a chamber in rhythmic motion, such as a cardiac ventricle. A fast and efficient workflow may be included to enable the user to identify the wall boundaries of interest (e.g. epicardium and endocardium) and, based on these user-confirmed regions of interest, to report ejection fraction, wall volume (mass) and wall thickening from multi-phasic CT data. Tabulated reporting output is included.”).

Regarding Claim 43: (New) Sorenson discloses method of quantifying a medical image in a quantification system (Refer to para [020]; “…image processing engines can work independently or in combination with one another when evoked or enabled on a multi-sided platform which utilizes machine learning, deep learning and deterministic statistical methods (engines) running on medical image data, medical metadata and other patient and procedure related content to achieve improved cohorts of images and information that have a higher or lower pre-test probability or confidence of having a specific targeted finding confirmed by the physician or clinician.”) the method comprising: providing two input medical images (Refer to para [029]; “…image processing engines (also referred to as image processing modules or image processing units, which may also process or only process data relating to or unrelated to any images) can be developed by a variety of developers which may be operated by a variety of organizations or enterprise entities.”) and one location of interest in each of said input medical images that correspond to a same anatomical region (Refer to para [046]; “Image processing engines 113-115 can be developed and provided by a variety of vendors, which may be operated by a variety of organization or enterprise entities. One embodiment is an image processing engine as an executable image, container, virtual environment or binary code that can be individually and independently launched and executed by a processor, in some cases, in combination of hardware processing resources (e.g., graphic acceleration devices such as graphic processing units or GPUs), to perform a specific image process on an image (or data set, used synonymously), such as trends, comparisons, specific values, characteristics, shape or likeness (similarity) recognition, areas of interest, size, measurements, etc.”) and a mapping circuit of the quantification system; computing a direct quantification of change between said two input medical images from the at least one input using training data; deriving (Refer to para [047]; “An image processing engine can perform such a detection based on the shape, texture, sphericity measurement, color, or other features obtained from the medical images or which are derived or implied by the clinical content.”) and outputting an estimate of change (Refer to para [061]; “Image processing server 110 can have a developer platform for one or more engine developers to update, change, train, machine-learn, or any combination thereof any of the engines on image processing server 110. The engines can be improved to detect the findings on a developer platform, for example, via training using machine-learning algorithms or via modifying a containerized version of a predict method for a given engine.”) and selecting from either: changing a loss function or measuring a prediction error (Refer to para [033]; “Engines (and engines of engines) must perform well on live streams of incoming clinical data and not just the image/content cohorts. These real-time clinical images and content sets that need interpretation are often imperfect. This can occur because there are patient scanning defects such as scanning protocol errors, patient movement, metal artifacts, obese patients, etc. It may also happen due to a lack of availability of prior imaging studies that are related to the current one, or missing clinical information or medical errors, etc.” Also refer to para [082]; “Engine data can be tracked and updated manually, continuously, or automatically after each study is run by one or more engines or e-suites. The medical data review function may involve more than one, two or three physician interpretations, and the medical data review system may be used for serial diagnostic interpretation of unrelated studies by a physician or clinical trial.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 23, 27, 34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Mattes in combination with Lay et al. (US 20160328855 A1).

Regarding Claim 22 (Previously Presented): Mattes discloses all the claimed elements as rejected above. Mattes does not expressly disclose a regression algorithm.

Lay relates to bone removal and vascular visualization in medical image data, and more particularly, to removal of bone voxels from 3D computed tomography angiography images in order to visualize vessels in the 3D computed tomography angiography images.

Lay also teaches a regression circuit applying a regression algorithm (Refer to para [036]; “A trained landmark detector can be used to detect each of the plurality of landmarks. In an advantageous embodiment, a structured regression machine can be employed as the landmark detector to achieve fast landmark detection.”) a classifier circuit applying a classification algorithm (Refer to para [033]; “At step 208, each voxel in the CTA image is classified as bone or non-bone based on the landmark-based features and the image-based features using a trained voxel classifier. The voxel classifier is a machine learning based classifier trained based on image-based features and landmark-based features extracted from annotated training images.”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Mattes by adding a regression calculator as rejected above by Lay.

The suggestion/motivation for combining the teachings of Mattes and Lay would have been in order to improve the image processor such that “intensity-based thresholding can be performed in the medical image data prior to applying the trained voxel classifier. This allows the trained voxel classifier to only consider sufficiently bright voxels whose intensities are above a certain intensity threshold. For example, all voxels >-224 Hounsfield Units (HU) may be considered to not accidently exclude marrow. In this case, the trained voxel classifier only evaluates the voxels whose intensity is greater than the intensity threshold and all remaining voxels are automatically considered to be non-bone.” (at para [040], Lay).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mattes and Lay in order to obtain the specified claimed elements of Claim 22. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 23: (Previously Presented) Lay teaches the locations of interest comprise a single point or region of interest, ROI, provided by at least one from a group of: an user of the quantification system, an automated detection algorithm (Refer to para [063]; “According to an advantageous embodiment, a different set of parameters for the segmentation algorithm are associated with each label in the multi-label atlas, such that the segmentation algorithm (e.g., graph cuts or random walker) evaluates the voxels in the 3D CT image differently (i.e., using different parameters) based on the label assigned to voxels by the registered multi-label atlas..”).

Regarding Claim 27: (Previously Presented) Lay teaches the mapping circuit is configured to use training data that has been ranked in order to produce measurements of change between the at least two input medical images directly (Refer to para [034]; “decision trees in the trained Random Forest Classifier can be implemented to determine backup splitting (classification) criteria in a customized way, as follows. The optimal decision criteria (i.e., features used to make the classification decision) is computed during training in the usual way, for example, by optimizing information gain using the G.sub.ini index. Other possible decision criteria are then ranked using a penalized measure of overlap and the top M criteria are selected as backup decision criteria. The penalized measure of overlap can be defined as Equation 1…”).

Regarding Claim 34: (Previously Presented) Lay teaches the mapping circuit is configured to derive a direct volume change value associated with a processed at least one input (Refer to para [073]; “Such input/output devices 1508 may be used in conjunction with a set of computer programs as an annotation tool to annotate volumes received from the image acquisition device 1520.”).

Regarding Claim 40 (Previously Presented): Mattes discloses all the claimed elements as rejected above. Mattes does not expressly disclose a regression algorithm. 

Lay relates to bone removal and vascular visualization in medical image data, and more particularly, to removal of bone voxels from 3D computed tomography angiography images in order to visualize vessels in the 3D computed tomography angiography images.

Lay also teaches applying a regression algorithm that computes a direct quantification of change of said input medical images (Refer to para [036]; “A trained landmark detector can be used to detect each of the plurality of landmarks. In an advantageous embodiment, a structured regression machine can be employed as the landmark detector to achieve fast landmark detection.”) applying a classification algorithm that computes a direct quantification of change of said input medical images (Refer to para [033]; “At step 208, each voxel in the CTA image is classified as bone or non-bone based on the landmark-based features and the image-based features using a trained voxel classifier. The voxel classifier is a machine learning based classifier trained based on image-based features and landmark-based features extracted from annotated training images.”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Mattes by adding a regression calculator as rejected above by Lay.

The suggestion/motivation for combining the teachings of Mattes and Lay would have been in order to improve the image processor such that “intensity-based thresholding can be performed in the medical image data prior to applying the trained voxel classifier. This allows the trained voxel classifier to only consider sufficiently bright voxels whose intensities are above a certain intensity threshold. For example, all voxels >-224 Hounsfield Units (HU) may be considered to not accidently exclude marrow. In this case, the trained voxel classifier only evaluates the voxels whose intensity is greater than the intensity threshold and all remaining voxels are automatically considered to be non-bone.” (at para [040], Lay).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mattes and Lay in order to obtain the specified claimed elements of Claim 40. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Claims 28, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Mattes in combination with Georgescu (US 20160174902 A1).

Regarding Claim 28 (Currently Amended): Mattes discloses all the claimed elements as rejected above. Mattes does not expressly disclose a known zero, clinically negligible change for training image data or ground-truth measurements and partial ground-truth measurements.

Georgescu teaches training data is created using medical images that correspond to one from a group of: a known zero, clinically negligible change; ground-truth measurements; partial ground-truth measurements (Refer to para [058]; “In this case, a number of position hypotheses can be selected randomly from each training image, with the ground truth displacement to the position of the target anatomical object in the training image known for each position hypothesis.”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Mattes by adding a ground truth calculator as taught by Georgescu as rejected above. 

The suggestion/motivation for combining the teachings of Mattes and Georgescu would have been in order to enhance a “3D pose of the target anatomical object is detected in the 3D medical image in a series of marginal parameter spaces of increasing dimensionality using a respective trained sparse deep neural network for each of the marginal search spaces.” (at para [005], Georgescu).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mattes and Georgescu in order to obtain the specified claimed elements of Claim 28. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 31 (Currently Amended): Georgescu teaches the known ground-truth describing a change is derived from an estimation of change from computed measurements from each image at each region and each time point at each change (Refer to para [096]; “In each round, at 1506, from the active weights of the considered filters, a percentage of active weights having the smallest absolute values are greedily selected and set to zero to permanently remove the corresponding neural connections from the deep neural network. The considered filters are the filters corresponding to the neurons of one or more hidden layers of the deep neural network to which sparsity is being injected. The sparsity map is updated to change the sparsity map values corresponding to the smallest active weights from one to zero, and set of weights is updated by multiplying individual weights by the corresponding sparsity map values to set the smallest active weights to zero.”).

Regarding Claim 32 (Currently Amended): Georgescu teaches the known ground-truth describing a change is derived from a direct assessment of change (Refer to para [053]; “In this case, ground truth positions of anatomical objects in the training images can be used as positive training samples and randomly selected positions farther than a predetermined distance from the ground truth positions in the training images can be used as negative training samples. In another possible implementation, the first deep neural network may train a regressive function that inputs voxels of an image as hypotheses and calculates a difference vector for each input resulting in a predicted position calculated for each input voxel. In this case, a number of position hypotheses can be selected randomly from each training image, with the ground truth displacement to the position of the target anatomical object in the training image known for each position hypothesis.”).
Allowable Subject Matter
Claims 30, 35, 36-38 and 41 are allowed.
The prior art either singly or in combination does not expressly teach or disclose: “… at least one input configured to provide two input medical images and one location of interest in each of said input medical images that correspond to a same anatomical region; and a mapping circuit configured to use training data to compute a direct quantification of change between said two input medical images from the at least one input; wherein the training data is created using one of: ground-truth measurements, partial ground-truth measurements wherein the mapping circuit is configured to use a known ground-truth that describes a change and is employed for training data, wherein an output of the quantification system comprises at least one of the following: a binary output associated with whether a change exists between the first and second medical images; an output that has multiple intermediate levels, in a context of ordered pairs, where the intermediate levels identify a different respective amount of change.”
Claims 26 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160171695 A1		US 20210192263 A1		US 20210401392 A1
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665